UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7899


ANTWAN ZEIGLER,

                  Petitioner - Appellant,

          v.

DENNIS BUSH,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. J. Michelle Childs, District Judge.
(9:14-cv-01162-JMC)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antwan Zeigler, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antwan Zeigler seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing his 28 U.S.C. § 2254 (2012) petition.           We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded 30 days after the entry of the            district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September 22, 2015.       The notice of appeal was filed on November

18, 2015. *     Because Zeigler failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.      We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented    in   the




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                      2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3